Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 10/08/2021, applicant(s) amend the application as follow:
	Claims amended: 1, 8 and 15
	Claims canceled: 5, 12 and 19
	Claims newly added: none
	Claims pending: 1-4, 6-11, 13-18 and 20

Allowable Subject Matter
2.	Claims 1-4, 6-11, 13-18 and 20 are allowed over prior art made of record.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8 and 15, examiner agreed with applicant’s argument “applicant respectfully submits that Faiblish at least fails to anticipated Applicant’s claimed “determining whether at least the portion of the plurality of blocks is a candidate for deduplication based upon, at least in part, the at least one heuristic” and “performing additional data comparison on the candidate prior to deduplication to determine if the candidate for deduplication has duplicate data”…”
Dependent claims 2-4, 6-8, 9-11, 13-14, 16-28 and 20 are allowed under the same reason as to claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154